Marlow and McGuire, JJ. dissent
in a memorandum by McGuire, J., as follows: I disagree with the majority’s conclusion that a triable issue of fact exists regarding whether the third third-party defendant Consolidated Electric Construction Co. (Consolidated) created the condition that allegedly caused the plaintiff Cornelius Carboy, Jr.’s accident. Accordingly, I dissent.
Flaintiff, an employee of a subcontractor, Skyline Sheet Meted, on a project building a fitness center, sustained personal injuries when he tripped and fell in a “hole” in an area where construction on the project was not yet complete. Plaintiff, and his wife derivatively, commenced this action against, among others, Cauldwell-Wingate Company, Inc. (Cauldwell), the construction manager on the project. Cauldwell impleaded Consolidated, an electrical subcontractor on the project, seeking indemnification or contribution. Cauldwell moved for summary judgment against Consolidated on its cause of action for contractual in*264damnification.1 Consolidated, in turn, moved for summary judgment dismissing the third-party complaint as asserted against it. Supreme Court denied the motion of Cauldwell, granted the motion of Consolidated and dismissed the third-party complaint as against Consolidated.
The resolution of this appeal turns on whether a triable issue of fact exists regarding whether the “hole” into which plaintiff tripped and fell was created by Consolidated. Plaintiff testified at his deposition that the accident occurred when he was walking through the reception area of the fitness center, which was still under construction at the time. Specifically, plaintiff stated that he walked through a set of double doors into the reception area, took two steps, “stepped in a hole and . . . fell.” Plaintiff also stated that the hole was “chopped out” of the floor and approximated that the hole was 20 feet wide and six to eight inches deep. Plaintiff stated that there was “one big hole” in the reception area and that it was that hole into which he fell. On this score, the following colloquy occurred between counsel for one of the other subcontractors and plaintiff:
“Q: How big is the room or the place around the hole where your accident happened?
“A: Well, say from the doorway to the back wall is probably about twenty feet and the hole was probably about from the back wall to the hole [sic] is probably about fifteen feet so it took up most of the area.
“Q: So, it was twenty feet from the door to the back wall. How about left to right if you are standing with your back to the door, left to right, how big was the room, not the hole?
“A: The room? Maybe about forty feet. . . .
“Q: If you were standing with your back towards the double doors [entering the reception area], and you are standing in the middle of those double doors, was the hole directly in front of you . . .?
“A: It was right in front.
“Q: How far away from the door[s] was the edge of the hole?
“A: Once I swung the door open, it was two steps and I was in it.”
Prior to plaintiffs accident, Consolidated had created three “trenches” in the floor of the reception area. These trenches were dug to allow Consolidated to place light fixtures in the *265floor. According to a project manager for Cauldwell and a foreman for Consolidated, one crescent-shaped trench, situated approximately 10 to 15 feet from the double doors, was between 15 and 25 feet long, approximately 12 inches wide and between 7 and 10 inches deep. Each of the two other trenches, which flanked the crescent-shaped trench, were rectangular-shaped, and approximately six inches wide and five inches deep. These trenches were between 15 to 20 feet from the double doors. Consolidated did not dig any other trenches in the reception area or perform any other excavation work in that area.
Someone else, however, did perform excavation work in the reception area around the time of plaintiffs accident. During his deposition, the following exchange occurred between the foreman for Consolidated and counsel for Cauldwell:
“Q: And when you say that someone else chopped up the floor, are you talking about the rest of the floor in the reception area?
“A: The entire floor of the reception area, to my recollection, was chopped down four to five inches so when they laid the new stone in, it would be flush with the existing cement....
“Q: So, the chopping was just to lower the floor so they can put the new floor—
“A: Basically.
“Q: So, it didn’t have to do [with] the trench?
“A: Right. Time frame. It was basically at the same time. . . .
“Q: Do you have a specific recollection of the trench[es] being covered in the reception area at any point on the job site?
“[Discussion between attorneys]
“A: I don’t recall the trench[es] in the reception area because I do recall the floor being chopped up. I believe it was at the same exact time. Meaning, the entire floor for the marble to be laid down. So, quite honestly, all of that happened at the— towards the end of the job at the same exact time ....
“Q: Do you know who was chopping the floor for the marble to be installed?
“A: I don’t recall if it was the laborers [employed by Cauldwell] or the marble installers.
“Q: Is that a specific recollection that this was going on at the same time?
“A: Oh, absolutely. Made my job a whole lot harder [sic] piping when I was walking on everybody else’s debris. . . .
“Q: Would covering the trenches have interfered with the chopping of the floor in preparation for the marble?
*266“A: The trenches were going in the same floor that the marble was going down so the whole place looked like the moon surface. ...
“Q: Do you know if the interior of the trenches after they were cut were chopped out before the floor was chopped down four inches in preparation of [sz'c] the marble?
“A: I don’t recall. I know we were laying our pipes in our trench[es] with the floor being totally ripped up.”
This testimony was partially corroborated by the project manager for Cauldwell, who testified that a “stone contractor” performed work on the floor of the reception area, i.e., laid the subflooring in the area.
In light of this evidence, I cannot agree with the majority that a triable issue of fact exists regarding whether the “one big hole” into which plaintiff tripped and fell was created by Consolidated. It is undisputed both that Consolidated created three trenches in the reception area and that those trenches existed at the time plaintiffs accident occurred.2 These trenches, however, were only 6 to 12 inches wide and were discrete excavations in the reception room floor. No one, let alone an employee of a sheet metal subcontractor, like plaintiff, would use the term “one big hole” to describe such trenches. No one, let alone an employee of a sheet metal subcontractor, who fell into a 12-inch-wide trench would say that he fell into a “hole” that was 20 feet wide. The “one big hole” described by plaintiff encompassed practically the entire floor and can only be the moon-like surface described by Consolidated’s foreman that was created by another contractor or subcontractor. Moreover, plaintiff fell into the “one big hole” after taking just two steps from the double doors. The long, crescent-shaped trench, however, was 10 to 15 feet from the double doors. In short, the record does not support a reasonable inference that Consolidated created the condition that caused plaintiff’s accident, and Supreme Court properly granted Consolidated’s motion for summary judgment dismissing Cauldwell’s third-party complaint as against it.
Supreme Court providently exercised its discretion in denying Cauldwell’s motion for leave to renew its motion for summary judgment. The court properly concluded that Cauldwell failed to proffer a reasonable justification for its failure to present the af*267fidavit of a former employee on its motion for summary judgment (see CPLR 2221 [e] [3]), and aptly characterized the affidavit as conclusory and insufficient to warrant granting leave to renew.
Accordingly, I would affirm both orders.

. The contract between Cauldwell and Consolidated requires Consolidated to indemnify Cauldwell for any claims “arising directly or indirectly” out of Consolidated’s acts or omissions.


. Although the majority notes plaintiff’s testimony that there was an electrician working in the area at the time plaintiff fell, that circumstance is wholly irrelevant with respect to the issue of whether plaintiff fell into a “trench” or “one big hole.”